Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-17 and 19-25, are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 "receiving, over the network and upon occurrence of a triggering event, a key for decrypting a data segment among a plurality of data segments, wherein a plurality of encrypted sales promotions are stored as the plurality of data segments" 	
The present invention discloses a system and method for monitoring a contractual agreement between a retailer and ^manufacturer over a network via a processing device configured to execute a model-based promotion and price computation model.  The allowable feature of "receiving, over the network and upon occurrence of a triggering event, a key for decrypting a data segment among a plurality of data segments, wherein a plurality of encrypted sales promotions are stored as the plurality of data segments”, is not disclosed by any prior art reference.  The closest prior art, Teicher et al(US 5933813 ), discloses systems and methods for promoting sales of products, which includes price storage devices for storing basic price information; criteria storage devices for storing predetermined criteria to be used in determining sales promotion prices; sensors for sensing the predetermined criteria; a data processor for receiving data from the above, and for automatically determining sales promotion prices of the products in accordance with the received data; and electronic displays controlled by the data processor for displaying the sales promotion prices.  The next closest prior art, Wu et al (US 8010404) discloses systems and methods for price and promotion response analysis, where the system sets the configuration of the response report, which includes price change and promotion change intervals. Modeling data is then received for the products, forecasts are generated for the sales of the products dependent upon the price change and promotion change intervals, confidence matrices may be generated, and a response report may then be generated by collecting the forecasts and the  "receiving, over the network and upon occurrence of a triggering event, a key for decrypting a data segment among a plurality of data segments, wherein a plurality of encrypted sales promotions are stored as the plurality of data segments".  This distinct feature has been added to independent claims 1, 7 and 14, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 11, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628